Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on7/21/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 recites the limitation "the image generation …” " in claim 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 AND 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAO DONG ET AL: "Accelerating the Super-Resolution Convolutional Neural Network", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 1 August 2016, hereinafter, “Dong” in view of DANIEL .
 	Consider Claims 1 and the corresponding system of Claim 21, Dong teaches a method of generating an output image having an output resolution of N pixels x N pixels, each pixel in the output image having a respective color value for each of a plurality of color channels(e.g., see at least figure 2, input and output images), the method comprising: obtaining a low-resolution version of the output image (e.g., this is met by the original image of at least figure 2); and upscaling the low-resolution version of the output image to generate the output image having the output resolution (e.g., this is met by at least the final stage) by performing the following operations: obtaining a current version of the output image having a current K x K resolution (e.g., see at least the original image of figure 2); and processing the current version of the output image using a set of convolutional neural networks that are specific to the current resolution to generate an updated version of the output image having a 2K x 2K resolution(e.g., this is met by the using an upscaling factor as described in at least figure 3 ).
  	Dong does not teach repeatedly performing the noted operations to achieve the noted results.
 	In analogous art, Glasner teaches in the first paragraph of the left hand column of page 354 wherein image processing techniques within the current context should be repeated until the given resolution is reached 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include image processing techniques within the current context should be repeated until the given resolution is reached yielding the predictable result wherein generating .
6.	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAO DONG ET AL: "Accelerating the Super-Resolution Convolutional Neural Network", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 1 August 2016, hereinafter, “Dong” in view of DANIEL GLASNER ET AL: "Super-resolution from a single image", COMPUTER VISION, 2009 IEEE 12TH INTERNATIONAL CONFERENCE ON, IEEE, PISCATAWAY, Nu, USA, 29 September 2009 (2009-09-29), pages 349-356, hereinafter, “Glasner” and further in view of Admitted prior art.
  	Consider claims 2, Dong and Glasner teaches the claimed invention except wherein obtaining the low-resolution version comprises: generating the low-resolution version using an image generation machine learning model.
  	However, The Applicants admitted prior art teaches Generating the initial low-resolution image 108 can be performed using a conventional autoregressive model, e.g., a model that generates high-quality images but is computationally intensive. An example of a conventional autoregressive model is described in Van den Oord et al., "Conditional Image Generation with 

 	Therefore, it would have been obvious to try wherein obtaining the low-resolution version comprises: generating the low-resolution version using an image generation machine learning model based on the suggestions of the admitted prior art for the purpose of improving imaging.
  	Consider claims 3, Dong and Glasner teaches the claimed invention except wherein the image generation machine learning model is an autoregressive image generation machine learning model.
  	However, The Applicants admitted prior art teaches Generating the initial low-resolution image 108 can be performed using a conventional autoregressive model, e.g., a model that generates high-quality images but is computationally intensive. An example of a conventional autoregressive model is described in Van den Oord et al., "Conditional Image Generation with 
PixelCNN Decoders," published at https://arxiv.org/abs/1606.05328. 
 	Therefore, it would have been obvious to try wherein the image generation machine learning model is an autoregressive image generation machine learning model based on the suggestions of the admitted prior art for the purpose of improving imaging.
 	Consider claims 4, Dong and Glasner teaches the claimed invention except wherein the output image is conditioned on an input context and wherein the image generation machine learning model is configured to generate the low-resolution version conditioned on the input context.
  	However, The Applicants admitted prior art teaches Generating the initial low-resolution image 108 can be performed using a conventional autoregressive model, e.g., a model that 
PixelCNN Decoders," published at https://arxiv.org/abs/1606.05328. 
 	Therefore, it would have been obvious to try wherein the output image is conditioned on an input context and wherein the image generation machine learning model is configured to generate the low-resolution version conditioned on the input context based on the suggestions of the admitted prior art for the purpose of improving imaging.
 	Consider claims 5, Dong and Glasner teaches the claimed invention except wherein each convolutional neural network in each set of convolutional neural networks is conditioned on the input context.
  	However, The Applicants admitted prior art teaches Generating the initial low-resolution image 108 can be performed using a conventional autoregressive model, e.g., a model that generates high-quality images but is computationally intensive. An example of a conventional autoregressive model is described in Van den Oord et al., "Conditional Image Generation with 
PixelCNN Decoders," published at https://arxiv.org/abs/1606.05328. 
 	Therefore, it would have been obvious to try wherein each convolutional neural network in each set of convolutional neural networks is conditioned on the input context based on the suggestions of the admitted prior art for the purpose of improving imaging.





Allowable Subject Matter
Claims 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646